 


110 HR 2664 IH: To require the Federal Government to reimburse a State or local government for financial losses incurred when an employee of the State or local government who performs public safety or first responder duties and who is also a member of a reserve component of the uniformed services is called or ordered to active duty for a period of more than 30 days.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2664 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Federal Government to reimburse a State or local government for financial losses incurred when an employee of the State or local government who performs public safety or first responder duties and who is also a member of a reserve component of the uniformed services is called or ordered to active duty for a period of more than 30 days. 
 
 
1.Reimbursement of State and local governments for productivity losses incurred due to deployment of employees who are reserve component members
(a)Reimbursement availableChapter 17 of title 37, United States Code, is amended by adding at the end the following new section:

911.Reimbursement of State and local governments for productivity losses incurred due to deployment of certain employees who are reserve component members
(a)Reimbursement requiredAt the request of a State or local government that has one or more covered employees who are also members of a reserve component and absent from their position of employment with the State or local government under a call or order to serve on active duty for a period of more than 30 days, and subject to the availability of appropriations for such purpose, the Secretary concerned shall reimburse the State or local government for financial losses incurred by the State or local government as a result of the absence of the covered employees in an amount equal to the amount of civilian compensation actually paid by the State or local government to the covered employees during their absence. 
(b)Covered employeesSubsection (a) applies with respect to an employee of a State or local government who is an emergency response provider, as that term is defined under section 2(6) of the Homeland Security Act of 2002 (6 U.S.C. 101(6)).
(c)RegulationsThe Secretary of Defense shall prescribe such regulations as may be necessary to carry out this section.
(d)DefinitionsIn this section:
(1)The term civilian compensation means the wages or salary that an employee of a State or local government normally receives from the employee’s employment by the State or local government.
(2)The term local government means an agency or political subdivision of a State.
(3)The term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and other territories or possessions of the United States..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 909 the following new item:


911. Reimbursement of State and local governments for productivity losses incurred due to deployment of certain employees who are reserve component members.. 
 
